Citation Nr: 0022804	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-11 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits, 
calculated in the amount of $5,879.00, was timely filed. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to 
September 1943.  He died in November 1987.  The appellant is 
the veteran's surviving spouse, who began receiving VA death 
pension benefits effective from December 1987. 

This appeal arose from a December 1998 determination by the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) in Indianapolis, Indiana, which denied 
the appellant's request for waiver of recovery of an 
overpayment of death pension benefits on the basis that the 
appellant did not submit a timely request for waiver of the 
overpayments.  


FINDINGS OF FACT

1.  The appellant was notified in November 1997 of an 
overpayment of death pension benefits and of her appellate 
rights. 

2.  A request for waiver of recovery of the indebtedness was 
received in September 1998, more than 180 days after the 
notice of the indebtedness.  


CONCLUSION OF LAW

The request for waiver of overpayment of death pension 
benefits in the amount of $5,879 was not timely filed.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered: (1) if it is made 
within 2 years following the date of a notice of indebtedness 
issued on or before March 31, 1983, by VA to the debtor, or 
(2) except as otherwise provided herein, if it is made within 
180 days following the date of a notice of indebtedness 
issued on or after April 1, 1983, by VA to the debtor.  The 
180 day period may be extended if the individual requesting a 
waiver demonstrates to the Chairperson of the Committee on 
Waivers and Compromises that, as a result of an error by 
either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  See 38 C.F.R. § 
1.963(b); see also 38 U.S.C.A. § 5302(a).

The appellant was notified by the RO in November 1997 of 
overpayment of death pension benefits, and of her appellate 
rights.  A request for waiver of recovery of the indebtedness 
was not received from the appellant until September 1998, 
more than 180 days after notice of the indebtedness.  

In the appellant's request for a waiver of the overpayment 
she requests consideration of "my emotional illness since 
[the veteran] died in 1987."  The appellant further contends 
that depression and confusion, resulting from a psychiatric 
illness diagnosed in 1988, had "caused me to be unable to 
tend to business matters including understanding VA pension 
reporting requirements."

However, the law does not provide for an extension of time to 
file a request for a waiver of a debt based on such factors.  
Moreover, the Board notes that some evidence of record is 
inconsistent with this contention.  In this regard, the Board 
would observe that when the appellant was notified of her 
initial award of benefits in March 1988, she requested 
reconsideration of her award based on her income later that 
same month.  The RO did so, and her award was, in fact, 
increased.  

Subsequent to that initial award the appellant timely filed a 
VA Form 21-0518 (Improved Pension Eligibility Verification 
Report) (EVR) in May 1988, December 1988, January 1990, 
January 1991, March 1992, February 1993 and February 1994.  
When the appellant did not provided the requested EVR for 
1995 she was notified in October 1997 that he award was 
discontinued effective January 1995.  The appellant was then 
notified on November 1, 1997 of an overpayment calculated in 
the amount $7, 671, as well as her right to file a request 
for a waiver of the debt within 180 days of the date of the 
letter.  

In July 1998 the appellant, through her representative, 
provided an EVR with information that showed she had been 
awarded Social Security Benefits beginning in March 1995.  
The RO then considered this additional information and 
awarded death pension benefits between January and April 
1995.  The appellant was also informed in the RO's July 1998 
letter to her that as of May 1995 her Social Security income 
exceeded the annual limit for payment of death pension 
benefits.  She was further informed that this award between 
January and April 1995 would reduce the amount of her 
overpayment.

The Board finds that the appellant's actions between 1988 and 
1994 in filing timely EVR's clearly demonstrate not only an 
understanding of VA pension reporting requirements on her 
part, but also her ability to tend to business matters 
concerning her VA award.  

In any event, an indicated above, the law as enacted by 
Congress does not, under circumstances contended by the 
appellant, permit consideration of a waiver request receiver 
more than 180 days after notification of the debt.  The Board 
is bound by the controlling statute in this case, 38 U.S.C.A. 
§ 5302, governing timeliness of request for waiver of 
overpayment.  For these reasons, the Board finds that the 
appellant's claim is without legal merit, and must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

A request for waiver of recovery of an overpayment of death 
pension benefits in the amount of $5,879 was not timely 
filed, and the appeal is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

